NEWS RELEASE Exhibit 99.1 HECLA REPORTS PRELIMINARY THIRD QUARTER PRODUCTION Silver production increased 25 % , gold 15 % , lead 28%, and zinc 12% over third q uarter 2013 ; Increased Lucky Friday production guidance FOR IMMEDIATE RELEASE October 20, 2014 COEUR D'ALENE, IDAHO Hecla Mining Company (NYSE:HL) today announced preliminary production results¹ for the third quarter ending September 30, 2014. THIRD QUARTER PRODUCTION HIGHLIGHTS Third Quarter Ended Nine Months Ended September30, September30, 2013 September30, 2014 September30, 2013 PRODUCTION Increase Silver 2.9 million ounces 2.3 million ounces 25% 7.9 million ounces 6.4 million ounces Gold ounces 36,966 ounces 15% 132,323 ounces 72,881 ounces Lead tons 8,282 tons 28% 30,467 tons 21,027 tons Zinc tons 14,589 tons 12% 50,750 tons 44,990tons Greens Creek million silver ounces 1.8 million silver ounces 5% 5.4 million silver ounces 5.6 million silver ounces Lucky Friday silver ounces 479,188 silver ounces ² 103% 2,493,385 silver ounces 816,776 silver ounces Casa Berardi gold ounces 23,406 gold ounces 24% 88,859 gold ounces 30,146 gold ounces ³ “All three of our mines performed strongly in the third quarter, reporting higher production of silver, gold, lead, and zinc over the prior year, and we expect 2014 silver production to be at the high end of our previous guidance of 9.5 to 10 million ounces,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “During the quarter we continued to advance our capital projects, including #4Shaft at Lucky Friday, focused our exploration in Mexico and made the final payment of our Superfund settlement, and still ended the quarter with about $222 million in cash, unchanged from the end of the second quarter.” Hecla expects to report its full third quarter 2014 financial results on November 5, 2014. See cautionary statement regarding preliminary statements at the end of this release. Lucky Friday restarted February 2013 and reached full historic production level in September 2013. Increase in gold production due primarily to acquisition of Aurizon Mines Ltd. on June 1, 2013. 1 Greens Creek Greens Creek
